Case: 11-14883   Date Filed: 10/25/2012   Page: 1 of 11

                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 11-14883
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 6:10-cv-00222-JA-KRS



WESTPORT INSURANCE CORPORATION,

                                                        Plaintiff - Appellant,

                                    versus

VN HOTEL GROUP, LLC,
d.b.a. Quality Suites near Universal Studios,
CHOICE HOTELS INTERNATIONAL, INC.,
VALERIE WALKER,
as Personal Representative of the Estate
of Paul Walker, deceased,

                                                        Defendants - Appellees,


V.J. CHUKKAPALLI, et al.,

                                                        Defendants.
             Case: 11-14883     Date Filed: 10/25/2012   Page: 2 of 11

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (October 25, 2012)

Before BARKETT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Westport Insurance Corporation (Westport) appeals from the district court’s

orders granting summary judgment in favor of the insured, VN Hotel Group, in

this declaratory-judgment action by Westport seeking to determine whether it had

a duty to defend and indemnify the wrongful death claims against VN Hotel

Group. In this appeal, we must determine whether the pollutant or fungi/bacteria

exclusions in the insurance policy applied to the bacteria that causes Legionnaires’

Disease. For the reasons that follow, we conclude that the exclusions did not

apply and thus the district court properly determined that Westport had both the

duty to defend and to indemnify VN Hotel Group.

                                         I.

      After staying at the Quality Suites near Universal Studios, Paul Walker,

Walter Cooper, and Andrew Wheatley contracted Legionnaires’ Disease. Walker

died as a result, but Cooper and Wheatley survived and incurred extensive medical

                                         2
               Case: 11-14883   Date Filed: 10/25/2012   Page: 3 of 11

bills. Cooper and Wheatley filed suit against VN Hotels, owner of Quality Suites

near Universal Studios, and Choice Hotels, the franchisor. Valerie Walker filed a

wrongful death suit as representative of her husband’s estate. Both complaints

alleged that the guests contracted the disease through water in the shower or

outdoor spa. Eventually, Wheatley dismissed his claim and Cooper settled,

leaving only Walker’s wrongful death suit.

      VN Hotel Group sought to have Westport indemnify it and defend against

the suit. Westport then filed a declaratory judgment, seeking to confirm that it was

not responsible for defending or indemnifying the hotel because the insurance

policy (the Policy) excluded coverage for bodily injuries resulting from pollutants

or bacteria.

      Under the terms of the Policy, there was no coverage for the following:

      “Bodily injury” . . . arising out of
      the actual, alleged or threatened discharge,
      dispersal, seepage, migration, release or escape of
      “pollutants”:
             ***
      “Pollutants” means any solid, liquid, gaseous or
      thermal irritant or contaminant, including smoke,
      vapor, soot, fumes, acids, alkalis, chemicals and
      waste . . . .


The Policy also contained a fungi or bacteria exclusion, which excluded from



                                         3
              Case: 11-14883     Date Filed: 10/25/2012   Page: 4 of 11

coverage:

      “Bodily injury” . . . which would not
      have occurred, in whole or in part, but for the actual,
      alleged or threatened inhalation of, ingestion of,
      contact with, exposure to, existence of, or presence
      of any “fungi” or bacteria on or within a building or
      structure, including its contents, regardless of
      whether any other cause, event, material or product
      contributed concurrently or in any sequence to such
      injury or damage.

      The Policy also included an exception to the fungi/bacteria exclusion: “This

exclusion does not apply to any ‘fungi’ or bacteria that are, are on, or are

contained in, a good or product intended for bodily consumption.”

      The parties filed cross-motions for summary judgment, first addressing

whether Westport had a duty to defend. The district court concluded that it did,

finding that the Policy exclusions did not apply because Legionnaires’ Disease

was not a pollutant, and although the disease is bacterial, the legionella bacteria

was not found in a structure. The court further found that, even if the bacteria

exclusion applied, the facts of the case fell within the exception to that exclusion

because the legionella bacteria was “on, or . . . contained in, a good or product

intended for bodily consumption.”

      Ultimately, Walker, Westport, and VN Hotel Group reached a settlement in

the wrongful death case. The parties then filed cross-motions for summary

                                          4
              Case: 11-14883    Date Filed: 10/25/2012    Page: 5 of 11

judgment addressing Westport’s duty to indemnify. The district court found that

Westport had a duty to indemnify VN Hotel Group, reiterating its earlier findings

that the legionella bacteria was not a pollutant and that the bacteria exclusion

would not apply because the outdoor spa was not a “structure.” This is Westport’s

appeal.

                                         II.

      We review a district court’s grant of summary judgment de novo, viewing

all evidence and drawing all reasonable inferences in favor of the non-moving

party. Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011). Summary

judgment is appropriate where “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “The interpretation

of an insurance contract is also a matter of law subject to de novo review.”

LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1515 (11th Cir. 1997).

      “Because federal jurisdiction over this matter is based on diversity, Florida

law governs the determination of the issues on this appeal.” State Farm Fire &

Cas. Co. v. Steinberg, 393 F.3d 1226, 1230 (11th Cir. 2004). “Florida law

provides that insurance contracts are construed in accordance with the plain

language of the policies as bargained for by the parties.” Auto–Owners Ins. Co. v.

                                          5
              Case: 11-14883    Date Filed: 10/25/2012    Page: 6 of 11

Anderson, 756 So.2d 29, 34 (Fla. 2000). “The scope and extent of insurance

coverage is determined by the language and terms of the policy.” Bethel v. Sec.

Nat’l Ins. Co., 949 So.2d 219, 222 (Fla. Dist. Ct. App. 2006). The burden rests on

the insurer to show that exclusions in a policy apply. See, e.g., U.S. Concrete Pipe

Co. v. Bould, 437 So.2d 1061, 1065 (Fla. 1983).

      Where language in a policy is plain and unambiguous, there is no special

construction or interpretation required, and the contract’s plain language is to be

given the meaning that it clearly expresses. Jefferson Ins. Co. of N.Y. v. Sea World

of Fla., Inc., 586 So.2d 95, 97 (Fla. Dist. Ct. App. 1991). The fact that the policy

does not provide definitions of certain terms does not automatically render the

terms ambiguous. Id. (citing Travelers Ins. Co. v. C.J. Gayfer’s & Co., 366 So.2d

1199, 1201 (Fla. Dist. Ct. App. 1979)). But “[i]f the relevant policy language is

susceptible to more than one reasonable interpretation, one providing coverage

and the [other] limiting coverage, the insurance policy is considered ambiguous.”

Auto–Owners, 756 So.2d at 34. And Florida law is clear that where an insurance

policy creates an ambiguity, it should be resolved in favor of the insured.

Steinberg, 393 F.3d at 1230-31. If the policy does not expressly define a term, the

court may look to “an alternate source such as the dictionary to give words their

plain meaning.” General Fid. Ins. Co. v. Foster, 808 F. Supp.2d 1315, 1320 (S.D.

                                          6
              Case: 11-14883    Date Filed: 10/25/2012   Page: 7 of 11

Fla. 2011).

      Finally, the Florida Supreme Court has found that the duty to defend is both

distinct from and broader than the duty to indemnify. Thus, insurers are obligated

to defend even if the allegations in the complaint are inconsistent with the actual

facts or completely meritless. See Jones v. Fla. Ins. Guar. Ass’n., 908 So.2d 435,

442-43 (Fla. 2005). This duty extends to all claims, even those not within the

scope of coverage. See Baron Oil Co. v. Nationwide Mut. Fire Ins. Co., 470 So.2d

810, 813–14 (Fla. Dist. Ct. App.1985). If, on the other hand, the insurer had no

duty to defend the insured, it necessarily follows that it had no duty to indemnify.

Fun Spree Vacations, Inc. v. Orion Ins., 659 So.2d 419, 421 (Fla. Dist. Ct. App.

1995).

      With these principles in mind, we turn to whether Westport had a duty to

defend and indemnify VN Hotel Group.

                                         III.

      Under Florida law, an insurer’s duty to defend is determined solely from the

allegations in the complaint. Higgins v. State Farm Fire & Cas. Co., 894 So.2d 5,

9–10 (Fla. 2004). An insurer is under no duty to defend if the allegations in the

complaint implicate a policy exclusion. State Farm Fire & Cas. Co. v. Tippett,

864 So.2d 31, 35 (Fla. Dist. Ct. App. 2003). In this case, Walker alleged that her

                                          7
                Case: 11-14883       Date Filed: 10/25/2012        Page: 8 of 11

husband contracted Legionnaires’ Disease after he inhaled and ingested heated

water vapors from the outdoor spa and guest-room showers.1

       The parties acknowledge that Legionnaires’ Disease is caused by inhaling

the legionella bacteria, which is found naturally in water. See CDC Patient Facts,

Doc. 44, exh. C (also available at www.cdc.gov/legionella/patient_facts.htm.) At

issue is whether the legionella bacteria falls into any of the Policy exclusions.

       Westport argues that it had no duty to defend VN Hotel Group because

bacteria is excluded under either the pollutant exclusion or the fungi/bacteria

exclusion, and none of the exceptions to these exclusions apply.2 We address

these issues in turn.

               1. the Pollutant Exclusion

       Under the terms of the Policy, “pollutant” is defined as “any solid, liquid,

gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes,

acids, alkalis, chemicals and waste . . . .” The district court concluded that the

legionella bacteria did not qualify as a pollutant because it was (1) not an irritant

or contaminant, and (2) not a “solid, liquid, gaseous, or thermal” substance.


       1
          Walker later agreed that her husband contracted the disease from the outdoor spa and
not the showers.
       2
         Although Walker originally argued that if the bacteria was a pollutant, her claims fell
within the exception to that exclusion, she later conceded that the exception would not apply.

                                                8
              Case: 11-14883     Date Filed: 10/25/2012   Page: 9 of 11

      After reading the entire policy in context, the district court concluded that if

the bacteria was considered a pollutant, the fungi/bacteria exclusion would be

meaningless. We are persuaded by this logic. Because the Policy includes a

separate exclusion provision for bacteria, the legionella bacteria cannot be

considered a pollutant under the terms of the Policy. Auto-Owners, 756 So.2d at

34 (“[I]n construing insurance policies, courts should read each policy as a whole,

endeavoring to give every provision its full meaning and operative effect”).

Therefore, we agree with the district court that the pollutant exclusion does not

exclude from coverage injury resulting from the legionella bacteria.

             2. Bacteria on or contained in a structure

      The Policy also contained an alternate exclusion for fungi/bacteria. Thus,

even though we conclude that the legionella bacteria is not a pollutant, it may be

excluded from coverage if it falls under the fungi/bacteria exclusion. The district

court found the fungi/bacteria exclusion inapplicable because the legionella

bacteria did not occur on or within a building or structure. Although the parties

agree that Walker inhaled the bacteria at the outdoor spa, they dispute whether an

outdoor spa qualifies as a structure.

      The district court found that a broad definition of the term “structure” would

encompass the spa, but that there was no basis to apply the broad definition. We

                                          9
               Case: 11-14883       Date Filed: 10/25/2012       Page: 10 of 11

agree. Under Florida law, exclusionary insurance provisions are “construed even

more strictly against the insurer than coverage clauses.” Auto-Owners, 756 So.2d

at 34. In this Policy, the term “building” modifies the term “structure” and shows

that “structure” is to be narrowly construed. Hartford Acc. & Indem. Co. v.

Crider, 392 F. Supp. 162, 170 (N.D. Ill. 1974).3 Thus, we, like the district court,

conclude that an outdoor spa would not qualify as a “structure” for purposes of the

exclusion. Therefore, the district court properly concluded that the fungi/bacteria

exclusion did not apply.

                                              IV.

       Having concluded that Westport had a duty to defend VN Hotel Group, we

turn to whether it also had a duty to indemnify. For purposes of the duty to

indemnify and the accompanying summary judgment motions, the parties agreed

that Walker came into contact with the legionella bacteria in the outdoor spa. The

district court found that Westport had a duty to indemnify under the same rationale

it applied to the duty to defend. We again agree with the district court’s reasoning.

The cases cited by Westport do not persuade us that the district court erred.

       Accordingly, for the reasons given in the district court’s well-reasoned


       3
         Although another court recently disagreed with Crider, that opinion is unpublished.
See AMCO Ins. Co. v. Swagat Group, LLC., No. 07-3330, 2009 WL 331539 (C.D. Ill. Feb. 10,
2009) (unpublished). For the reasons given by the district court, we find Crider more persuasive.

                                               10
            Case: 11-14883   Date Filed: 10/25/2012   Page: 11 of 11

orders dated December 9, 2010, and October 11, 2011, we conclude that Westport

had both a duty to defend and a duty to indemnify VN Hotel Group.

      AFFIRMED.




                                      11